ON REHEARING.
(18, 19) We are convinced upon rehearing that we erred in the original opinion in one particular. We there said, in justification of-the ruling of the lower court in declining to permit the defendant to prove that one Holloway — a third • person not charged with the offense and not on trial — left the community immediately after the crime here charged against defendant and had never since been heard of, as follows: “While it is permissible for a defendant to adduce evidence tending to show that another person other than himself committed the crime, yet it is not competent to this end to show that such person fled from the community soon after the commission of the crime, or even that such person had confessed or admitted his guilt, since, though flight and confessions or admissions are competent evidence against the party making them, because they are his own acts or declarations and against interest, they *126are not competent evidence in favor of a third party, being regarded by the law as to him as mere hearsay.”
Undoubtedly, this is a correct statement of the law as demonstrated by the authorities cited, and we do not wish to be understood as now intending to depart from it one jot or tittle; but, in the application of it in the original opinion to the case at hand, we overlooked a principle, equally as well settled and pertinent here, under which, notwithstanding the doctrine stated, we are of opinion that the defendant was entitled to prove the flight of said Holloway, and this principle is that known in the law as res gestae. In Levison v. State, cited as the leading case in the original opinion to sustain our holding that the fact of the flight of another is not admissible as evidence for defendant, it is said, as indicating that it is admissible when the evidence of the flight is so connected with the evidence of the commission of the crime by that other as to form part of the res gestae, as follows: “It is certainly true that a person accused of crime may show his own innocence by proof of the guilt of another; [but] the evidence of [the] guilt [of that other] must relate to the res gestae, and not to the declarations or conduct of the party, subsequent to and having no immediate connection with the crime.”
In McGehee v. State, 171 Ala. 23, 55 South. 159, our Supreme Court, citing in support the Levison Case, supra, also say: “It is, of course, proper for a defendant to show that another * * * committed the crime with which he was charged, but such proof is confined to substantive facts, and cannot include conduct or admissions, or even a direct confession, unless they are a part of the res gestae.”
See, generally, Wigmore on Evidence, p. 200, § 139 et seq.
*127From 24 Am. & Eng. Ency. Law (2 Ed.) 662, we quote this test: “The difficulty of formulating a precise rule by which the admissibility of evidence under the doctrine of res gestee shall be determined is admitted by all the authorities, but it may be stated generally that wherever it becomes important to show upon the trial of a cause a particular fact or event, it is competent and proper also to show any accompanying facts and circumstances which are actually or substantially contemporaneous with it and calculated to elucidate and es-plain its quality and character, and so connected with it as to constitute one transaction, the rule including accompanying declarations, as well as acts, although such declarations would, apart from this doctrine, be excluded as hearsay.”—Ency., supra; Campbell v. State, 133 Ala. 87, 31 South. 802, 91 Am. St. Rep. 17; Maddox v. State, 159 Ala. 58, 48 South. 689; Maxwell v. State, 11 Ala. App. 53, 65 South. 736; Harris v. State, 177 Ala. 22, 59 South. 205.
The doctrine applies to acts and declarations of strangers to the controversy, as well as to acts and declarations of the parties.—Ency., supra, p. 666; Wesley v. State, 52 Ala. 182; Smith v. State, 52 Ala. 407; Robertson v. Smith, 18 Ala. 220; Nelson v. State, 130 Ala. 83, 30 South. 728; Collins v. State, 138 Ala. 57, 34 South. 993.
If, then, it was competent — as was held in the opinion, and as is undoubtedly the law — for defendant to prove that Holloway, and not himself, and without collusion with him, committed the crime, then, under the doctrine of res getse, it was equally competent for defendant to show, as a part of the res gestae of the commission of the offense by said Holloway, that the latter, immediately upon inflicting on deceased the alleged *128knife wounds from which he afterwards died, left the scene of the difficulty. Certainly the fact of his leaving is so closely connected with the event, which inferentially instinctively gave rise to the leaving, as for it to be said that the leaving was a part of res gestae of that event or occurrence. — 1 Mayf. Dig. 772. And while the fact that Holloway, after so immediately leaving, did not subsequently return, and has not since been seen or heard of in that community, is a fact subsequent to and not so contemporaneous with the main fact, the commission of the crime by him, as to form a part of the res gestae of that fact, yet it is so connected in evidence with the fact of his leaving, which, as seen, is a part of the res gestae of the main fact, as to be admissible in evidence for the purpose of shedding light upon and interpreting his motives in leaving. If upon leaving he merely went to his home, or to his usual place of abode, and openly remained there, not concealing himself from the public- or the officers of the law, which the jury might infer he did in the absence of evidence to the contrary, then the fact of his leaving furnishes but slight, if any, incriminating evidence that he committed the crime. On the contrary, if, since leaving, he has not been seen or heard of in the community in which he resided up to the time of his leaving, which was immediately after the difficulty between him and deceased, then the fact of his leaving affords strong circumstantial evidence that his leaving was prompted by a consciousness of guilt and an intent to avoid apprehension and punishment.
The term “flight,” or “fleeing from justice,” signifies, in legal parlance, not merely a leaving, but a leaving or concealment under a consciousness of guilt and for the purpose of evading arrest. Such consciousness and pur*129pose is that which gives to the act of leaving its real incriminating character.—3 Words and Phrases, 2848; Sylvester v. State, 71 Ala. 17; Kelsoe v. State, 47 Ala. 573; White v. State, 114 Ala. 11, 22 South. 111. There is no way of determining either such consciousness or purpose of another, which is a mental state, except inferentially and from such evidence as he niay furnish by his words and acts, the latter of which speak the louder.
If, then, it is competent, as we hold, to prove as a part of the' res gestae of the difficulty between Holloway and deceased that Holloway immediately left after such difficulty, then it is competent, for the purpose of showing his motive in leaving, to prove that he has never since been seen or heard of in that community, although the latter fact is not a part of the res gestae of the difficulty. Of course* in any case where the leaving is not so closely connected in point of time and otherwise with the difficulty that it might be said that it was instinctive upon that occurrence, a- part of the res gestae of it, then neither the fact of the leaving, nor the fact that the person has not since been seen or heard of, is admissible; but where the leaving is so closely connected as to become a part of the res gestae of the difficulty, then not only the fact- of' the leaving, but the fact that the person has concealed himself, whether by going away from the community or by hiding himself in the community, so that he has not been since seen or heard of, is admissible evidence; since it takes both a leaving the scene of the difficulty and a. subsequent hiding out, evasion, or concealment in the community or a leaving of the community for parts unknown, to. constitute flight. When, therefore, our Supreme Court says, in effect, as before pointed out, that flight of another may be proved *130when it appears that it is a part of the res gestae of the commission of the offense by that other, we understand them to mean that, not only the leaving immediately after the difficulty may be proved, but also the fact that the party followed it up by leaving the community, or by concealing himself in the community, one or the other of which may be inf erred, when it appears that since the leaving he has not been seen or heard of.
In the case at bar it appears without dispute that Holloway and deceased were in a difficulty out in the yard in the dark, when the defendant came out to it. Defendant’s evidence tends to show that when he so came out deceased had already been cut, and had received at the hands of Holloway the knife wounds from which deceased died, and that Holloway was being-pulled away from deceased when defendant came out, and that Holloway was then pushed out of the gate. In this connection we think that defendant should hare been allowed to prove, as he offered to do, that Holloway went on off, that is, left the scene of the difficulty, immediately, and had not been seen or heard of since in that community. There is no evidence tending to show that defendant aided or abetted or conspired with Holloway to do the act; but the undisputed evidence tends to show that just as the difficulty between Holloway and deceased was ended, an independent difficulty there occurred between defendant and deceased. Deceased says, according to his dying declarations, and his witnesses say, that defendant, and not Holloway, cut him (deceased). Defendant and his witnesses deny that defendant cut deceased at all. As to who cut deceased out there in the dark that night, where none could see clearly, and where most of the parties and the others present were drinking, whether defendant or Holloway, as to which *131the testimony of the many witnesss, as seen, is in serious and hopeless conflict, was the real issue before the jury; and we think that, as a part of the res gestae of the transaction and as shedding light on the main inquiry, the defendant should have been, permitted to' show the immediate flight of Holloway in connection with the evidence tending to show that Holloway, and not defendant, did the cutting. Of course, if defendant was an aider or abetter of Holloway at the time, or had previously counseled or procured or conspired with Holloway to commit the act, the rule would be different, as defendant would then be a particeps criininis and equally responsible for the acts of Holloway as Holloway himself. The evidence, however, as said, shows to the contrary, and the only question is: “Did deceased receive the knife wounds in the difficulty Avith defendant or in the difficulty Avith Holloway; separate difficulties occurring one right after the other at the same place?”
We also held in the opinion, and we think properly so, that it was competent for the state to show, as an incriminating circumstance against defendant, that defendant, soon after the. difficulty, also left, but returned shortly afterwards in a change of clothes (in overalls,) as this, we said, afforded some basis, in connection with the other circumstances in the case, for an inference that it was defendant’s purpose in putting on the overalls to conceal blood stains on his other clothes; and we also held, and we think properly, that it was not error for the court to decline to permit the defendant to show that when he left he did so upon the invitation of others. If the state had offered evidence tending to show flight on the part of defendant, then it would have been permissible for defendant to offer evidence tending to *132explain his leaving to show that he left, not from a consciousness of guilt, but for other reasons.
(20) Defendant’s counsel now insist that the evidence that defendant left upon the invitation of others was admissible, although no evidence of flight was shown, as it tended, it is insisted, to explain why defendant returned with overalls on. Certainly the bare fact that defendant left upon the invitation of others furnishes no explanation as to why he had overalls on when he returned. The overalls, and not the leaving, are the incriminating circumstances against defendant. If he has any explanation as to why he put on overalls it does not appear. On the contrary, he chose to deny, rather than to explain, putting on the overalls, and certainly the fact that he left the party on invitation sheds no light on the inquiry as to whether he put on overalls or not.
We are likewise still of the opinion that the testimony of the physician as to the appearance of the wounds on deceased, to the effect that “the knife struck here [indicating], and the cut went back in this direction,” was entirely competent, as shown by the authorities cited in the original opinion. This holding is, in our judgment, clearly not in conflict with our holding in Rigell v. State, 8 Ala. App. 46, 62 South. 977, and cases there cited, as is too manifest, we think, from an examination of those cases, to require discussion.
Application for rehearing granted, judgment of affirmance set aside, and a reversal and remandment of the cause ordered.